department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division number release date legend org organization name xx - date address - address date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax org address dear certified mail -- return receipt this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated august 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective october 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 of the code contributions to your organization are no longer deductible under sec_170 after october 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending september 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication department of the treasury internal_revenue_service te_ge eo examination sec_55 n robinson mc oklahoma city ok date date tax_exempt_and_government_entities_division ona oo pats - rganization name xx - pate address - address org address form number tax_year ended taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process in lieu of letter you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely enclosures publication publication report of examination nanette m downing director eo examinations in lieu of letter form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx09 legend org - organization name state - state president - president xx - date address - address city - city issue whether org an exempt_organization continues to qualify for exemption under sec_501 of the internal_revenue_code facts org is an exempt_organization that per the organization's website provides youth sports leagues with a focus on developing confidence self esteem and team sportsmanship through the performance of competitive team sports while promoting physical and moral character development to all participants org is a non-profit organization chartered by the state of state and is accorded tax- exempt status under sec_501 of the internal_revenue_code on april 20xx a letter was sent to the org requesting that the organization make contact with the requesting agent to confirm the appointment also attached was a list of information that would be required during an onsite audit contact was never made by the organization the organization failed to provide the internal_revenue_service with the requested information additional attempts were made to set up appointments with the organization and an adequate response was not established as stated at the beginning of the paragraph the initial letter was issued on april 20xx mailed to the address city state the letter was not returned to the requesting agent's office subsequent letters were issued e e e e letter dated june 20xx mailed as certified mail to address was sent back to the examining agent's office with a stamp stating return to sender unclaimed letter dated july 20xx mailed as certified mail to address city state this mail box is listed on the organization's website it is used to accept registration forms for future and current participants of the sports leagues the letter was sent back to the examining agent's office with a stamp stating return to sender unclaimed letter dated september 20xx was sent using regular mail service there was no response from the taxpayer and the letter was not returned letter dated november 20xx mailed as certified mail to the address address there has not been any response to the letter and it has not been returned to date december 20xx form 886-a rrev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx09 e letters dated december 20xx was mailed certified to the address and the address and they both were returned on january 20xx and april 20xx as unclaimed also contact by phone was also attempted e e e e on may 20xx called the number listed for the organization which is also the sport line with updates about the league and their scheduled games the line is updated at least weekly if not more often a message was left for president to contact the agent june 20xx a message was left for president to contact the agent july 20xx a message was left for president to contact the agent september 20xx spoke with president and he stated that he is not getting the letters told him that would send them out to him again he stated that he would call me and confirm that he received the letters we verified the address before getting off the phone he stated that the po box was no longer being used and it would be best to send to his home address which is the address the service has on file for the organization address city state spoke with president on november 20xx and he states that he is still not receiving the letters called on december left a message stating that the organization is in jeopardy of loosing its exemption and that am in the process of preparing a report to address the proposed revocation of the organization’s exempt status as of this date december 20xx no response april 20xx called and spoke with president and he informed me that he had moved to city and recently moved back to the address in city explained that the next step was to propose revocation of the organizations exempt status law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe form 886-a cev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20x x09 sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer’s position at the issuance of this letter the taxpayer’s position was not known it is requested of the taxpayer that they provide comments and or records in order to verify the form 886-a cev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx09 accuracy of their gross_receipts government's position under sec_6033 an exempt_organization receiving over dollar_figure in gross_receipts must file a form_990 since your organization has failed to provide proper documentation of your financial position it is undetermined that the organization's gross_receipts were under dollar_figure shall submit additional under sec_1_6033-2 every organization exempt from tax whether or not it is required to file an annual information_return information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status during our examination we made several requests for information but you failed to supply the requested information except for organizations that are exempted from the annual filing_requirements sec_6033 a and sec_1_6033-2 provide that every organization_exempt_from_taxation under sec_501 a is required to file an annual return form_990 stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6033-2 provides that every organization that is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status sec_6033 sets forth the information required to be furnished to the secretary by sec_501 organizations sec_1_6033-2 and sec_1_6033-2 under sec_6072 and sec_1_6033-2 the annual return is due on or before the 15th day of the fifth month following the close of the organization's annual_accounting_period you failed to meet the prescribed deadline sec_6104 states that information required to be furnished by sec_6033 shall be made available to the public at such times and in such places as the secretary may prescribe sec_6104 requires that an organization exempt from tax under sec_501 shall make a copy of the annual return form_990 required by sec_6033 available for inspection during regular business hours by any individual at the principal office of such organization r c sec_6033 and a c provide certain mandatory exceptions to the filing_requirements of sec_6033 for certain specified types of organizations one of the mandatory exceptions is sec_6033 which exempts from filing any form 886-arev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx09 organization other than a private_foundation the gross_receipts of which in each taxable_year are normally not more than dollar_figure treasury regulation sec_1_6033-2 lists certain organizations that are not required to file forms sec_1_6033-2 defines the term gross_receipts when used as to exempt_organizations that normally do not have gross_receipts in excess of dollar_figure to mean the gross amount received by the organization during its annual_accounting_period from all sources without reduction for any costs or expenses the term includes but is not limited to the gross amount received as contributions gifts grants and similar amounts without reduction for the expenses of raising and collecting these amounts sec_6033 sets out an affirmative duty on the part of the organization to furnish annual information in such a manner as the secretary may prescribe via forms or regulations the organization has clearly failed to provide the requested information despite adequate notice conclusion it is the internal revenue’s position that you have failed to meet the requirements for an organization described in internal_revenue_code sec_501 and exempt from tax under sec_501 you have failed to provide information and establish that you are operated exclusively for an exempt_purpose you have also failed to file the form_990 returns for the year s ended september 20xx accordingly the organization's exempt status is revoked effective january 20xx form_1120 return should be filed for the tax periods ending september 20xx september 20xx september 20xx and all other subsequent tax years form 886-a rev department of the treasury - internal_revenue_service page -5-
